The evidence adduced at the hearing was sufficient to establish that the bill sent to the insured strictly complied with the billing procedures set forth by the Rules of New York Automo*604bile Insurance Plan § 14 (E) (2) (cf., Matter of Home Indem. Co. v Scricca, 147 AD2d 697; Eveready Ins. Co. v Mitchell, 133 AD2d 210). Moreover, the evidence was also sufficient to establish mailing of the bill in question (cf., Matter of Allstate Ins. Co. v Ramirez, 208 AD2d 828; L.Z.R. Raphaely Galleries v Lumbermens Mut. Cas. Co., 191 AD2d 680). Accordingly, the policy was effectively cancelled and the Supreme Court properly granted the petition to stay arbitration. Rosenblatt, J. P., Thompson, Pizzuto and Hart, JJ., concur.